Title: To Thomas Jefferson from Joseph Carrington Cabell, 29 December 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
29th Decr 1823.
I reached this on 26th inst & have got into lodgings, and am entering into communications with our friends on the subject of the University. Col: Randolph has probably shewn you the enclosed documents, but least he may have forgotten them, I send you the enclosed copies. I fear this Bill is all we can get. Hearing that the surplus was ample, I did till to-day eulogize our friends on the ability with which they had taken their position. But on inspection of the state of the fund, I find there would be a deficiency of revenue to meet all the appropriations, & our annuity would fall short. This has filled me with inquietude. Nevertheless, we hear from Washington that our old claim for Interest has been allowed. If so, we must at least have it added to the Capital of the Fund, and then the surplus would suffice.6.p.m. I had written thus far when I had a conversation with Mr Loyall. He tells me our friends were aware of the deficiency of the surplus income of the fund. But the average amount of undrawn quotas of the counties were considered amply sufficient to supply the defect. I again think our position is well chosen. Col: Randolph has doubtless explained all these things to you much better than I can. I trust we shall be able to get rid of the debt. And there I fear we shall halt.I am, dear sir, ever faithfully yoursJoseph C. Cabell.P.S. The College party will be incensed at our taking hold of the surplus, notwithstanding the pledge of $20,000 of surplus revenue, to the Colleges, some years ago, on the motion of Mr Miller of Powhatan.